Citation Nr: 0908914	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2006 rating 
action, by the Fort Harrison, Montana, Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective April 9, 2004; a 
temporary total (100 percent) rating was assigned from 
February 23, 2006 to May 1, 2006 and a 30 percent rating was 
assigned effective May 1, 2006.  Subsequently, in a July 2007 
Decision Review Officer's Decision (DRO), the RO increased 
the rating for PTSD from 30 percent to 50 percent, effective 
April 9, 2004; a temporary total (100 percent) rating was 
assigned from February 23, 2006 to May 1, 2006 and a 50 
percent rating was assigned effective May 1, 2006.  

On August 16, 2007, the veteran appeared at the Fort Harrison 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2008).  

VACATUR

The Board issued a decision in April 2008 that denied an 
evaluation in excess of 50 percent for the service-connected 
PTSD.  

Subsequently, in June 2008, the veteran's attorney filed a 
motion for reconsideration of that decision on the grounds 
that relevant medical evidence had not been considered.  The 
attorney cited several medical records not considered by the 
Board, which included clinical records of a VA-contracted 
counselor, dated in August 2007 and March 2008, and treatment 
records from VA Montana Healthcare System dated in June and 
July 2007.  That evidence was not considered in the Board's 
April 2008 decision.  

The Board may vacate an appellate decision when the veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. § 20.904 (2008).  In this case, a Deputy 
Vice Chairman of the Board reviewed the veteran's motion and 
determined that the Board's decision without consideration of 
the evidence submitted by the veteran was a violation of due 
process.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the Board vacates it decision of April 2008 as 
regards the issue of entitlement to an evaluation in excess 
of 50 percent for PTSD.  


ORDER

The Board's decision of April 2008, which denied a claim of 
entitlement to an evaluation in excess of 50 percent for 
PTSD, is hereby vacated.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


